        Case 2:20-cv-02486-JWB-JPO Document 17 Filed 02/02/21 Page 1 of 4




                                   UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS


DENNIS KEHLER, et al.,                       )
individually and on behalf of other similarly)
situated persons,                            )
                                             )
                      Plaintiffs,            )
                                             )
v.                                           )               Case No. 20-2486-JWB
                                             )
U.S. BANK, N.A.,                             )
                                             )
                      Defendant.             )
____________________________________________)

JONATHAN MOEHRING, et al.,                   )
individually and on behalf of other similarly)
situated persons,                            )
                                             )
                      Plaintiffs,            )
                                             )
v.                                           )               Case No. 20-2506-JWB
                                             )
WELLS FARGO BANK, N.A.,                      )
                                             )
                      Defendant.             )
____________________________________________)

RHONDA L. BLANN,                                         )
individually and on behalf of other similarly            )
situated persons,                                        )
                                                         )
                                        Plaintiff,       )
                                                         )
                                                     1
O:\ORDERS\2020 foreclosure cases.docx
        Case 2:20-cv-02486-JWB-JPO Document 17 Filed 02/02/21 Page 2 of 4




v.                                           )                Case No. 20-2527-JWB
                                             )
BANK OF AMERICA, N.A.,                       )
                                             )
                      Defendant.             )
____________________________________________)

KRISTEN CONE,                                 )
individually and as personal representative of the
                                              )
estate of James F. Cone,                      )
                                              )
AND                                           )
                                              )
RICHARD EVANS, et al.,                        )
individually and on behalf of other similarly )
situated persons,                             )
                                              )
                            Plaintiffs,       )
                                              )
v.                                            )               Case No. 20-2543-JWB
                                              )
NATIONSTAR MORTGAGE, LLC.                     )
                                              )
                            Defendant.        )
____________________________________________)

HEATHER FORD, et al.,                                     )
individually and on behalf of other similarly             )
situated persons,                                         )
                                                          )
                                        Plaintiffs,       )
                                                          )
v.                                                        )   Case No. 20-2553-JWB
                                                          )
FIDELITY BANK, N.A.,                                      )
                                                          )
                                                      2
O:\ORDERS\2020 foreclosure cases.docx
        Case 2:20-cv-02486-JWB-JPO Document 17 Filed 02/02/21 Page 3 of 4




                      Defendant.             )
____________________________________________)

RONALD McLANE,                               )
individually and on behalf of other similarly)
situated persons,                            )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )                 Case No. 20-2554-JWB
                                             )
THE BANK OF NEW YORK MELLON,                 )
                                             )
                      Defendant.             )
____________________________________________)

KEITH MORTON,                                )
individually and on behalf of other similarly)
situated persons,                            )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )                 Case No. 20-2556-JWB
                                             )
CITIMORTGAGE, INC.,                          )
                                             )
                      Defendant.             )
____________________________________________)

                                         ORDER

         Each of the seven cases captioned above are proposed class actions by plaintiffs

asserting fraudulent and deceptive practices related to how they redeemed their homes after

a foreclosure. The cases all have been assigned to U.S. District Judge John W. Broomes

                                                3
O:\ORDERS\2020 foreclosure cases.docx
         Case 2:20-cv-02486-JWB-JPO Document 17 Filed 02/02/21 Page 4 of 4




and the undersigned U.S. Magistrate Judge, James P. O’Hara. Although the cases have

distinct plaintiffs and defendants, plaintiffs in all seven ask the court to certify a class on

the same legal and factual theories. In addition, there is some overlap of counsel between

the cases: plaintiffs in each case are represented by the same law firms, and defendants in

three of the cases are represented by the same law firms. Given these factors, the court

solicits input from the parties on how they believe the cases should be managed prior to

trial.

         IT IS THEREFORE ORDERED that counsel confer across all cases and then jointly

file a report by February 16, 2021, addressing their respective positions about whether the

cases should be consolidated (or at least coordinated) for discovery purposes and whether

discovery should be stayed until Judge Broomes has decided motions to dismiss pending

in six of the cases.

         Dated February 2, 2021, at Kansas City, Kansas.

                                                    s/ James P. O=Hara
                                                   James P. O=Hara
                                                   U.S. Magistrate Judge




                                              4
O:\ORDERS\2020 foreclosure cases.docx
